DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. For example, in claim 1, the limitation of “determining…”, “determining …”, “changing …”, “determining …”, “determining …”, “…outputting a change” as drafted covers human organizing of activities. More specifically, a human can calculate the performance of a contact center based on different staffing levels and make a recommendation. A human can perform the steps of the independent claims by writing down in pen and paper or mentally. Therefore, the claim language appears to be merely an abstract idea, a mental process that is able to be performed by a person in their mind or by using a pen and paper. Furthermore, the claimed method simply describes the concept of gathering and calculating data by reciting steps of organizing information through mathematical relationships. This idea is similar to the basic concept of manipulating information using mathematical relationships (e.g., converting numerical representation in Benson), which has been found by the courts to be an abstract idea.
	This judicial exception is not integrated into a practical application. Furthermore, claim 7, 13, 25, and 31 recites an element of “processing circuitry”. For example, in paragraphs [0021] of the instant PGPUB, the specification appears to be using a general computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the claims are directed towards insignificant extra solution activity such as collecting data and then using results/data, as supported by the MPEP, “Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))”. Furthermore, the claim limitations amounts to merely applying the mental process using a computer, which are not enough to qualify as significantly more under the MPEP, “Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))”. Therefore, the claim is not patent eligible under 35 U.S.C. 101.
	Claims 2-36 are directed to substantially the same subject matter as independent claim 1 and are rejected under similar rationale and further failure to add significantly more.
Specification
The amendment filed 03/22/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. Applicant appears to filed a specification on 03/22/2021 and amendment to the specification on 03/22/2021 claiming priority ultimately to 15/395,529 which is now Patent 10,326,882. By doing so it appears that there is additional material which is not supported by the original disclosure is as follows: the abstract and paragraphs 0007-0011 (PGPUB) and appears the rest of the specification have been edited as well. Applicant is asked to review each paragraph such that it matches the originally filed specification which applicant wants to claim priority to. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As similarly stated earlier, Applicant appears to ultimately claim priority to 15/395,529 which is now Patent 10,326,882 and Applicant appears to have added a different abstract and paragraphs 0007-0011 (PGPUB) to have support for the claims. However, they are not supported by the original specification which Applicant claims priority to. For example, there is no mention of “determining a difference between the second expected performance and the first expected performance; and outputting a change in target agent staffing levels based on the difference”. Similarly, with claims 2-6, since they expand on the limitations further. Claims 7-18 are rejected for similar reasons. Similarly, regarding claim 19, there is no mention of “determining a function describing an expected performance of a contact center system staffed with a variable number of agents and using a choice-based pairing strategy; determining a net benefit or cost based on the function and on a value based on a cost of an agent; and outputting a change in target agent staffing level based on the determining”. The specification at best describes: “the workforce management instruction or recommendation may balance the cost of employing additional agents and increasing agent free time against the benefit of reducing contact wait time, or balancing the cost-savings of employing fewer agents and decreasing agent free time against the cost of increasing contact wait time” (para 0061, PGPUB). Similarly, with claims 20-24, since they expand on the limitations further. Claims 25-36 are rejected for similar reasons. Applicant is asked to review each claim such that the claims have proper support in the originally filed specification which applicant wants to claim priority to. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guerrero et al. (US Pub 2012/0087486).
Regarding claim 1, Guerrero discloses a method comprising: determining a number of agents (para 0022-0023); determining a first expected performance of using a choice-based pairing strategy in a contact center system based on the number of agents (para 0022-0023, 0017, 0050); changing the number of agents by a first amount (para 0022-0023, 0049-0050); determining a second expected performance of using the choice-based pairing strategy in the contact center system based on the changed number of agents (para 0017, 0049-0050); determining a difference between the second expected performance and the first expected performance (para 0017, 0049-0050); and outputting a change in target agent staffing levels based on the difference (para 0010, 0050 – “the best staffing solution can be utilized in allocating call center resource(s), as shown at 244”, para 0022- “call center resources (e.g., quantity, characteristics) can be set according to results 122 of the call center performance model”).
Regarding claim 2, Guerrero discloses wherein the first expected performance and the second expected performance are based on at least one of revenue or costs (para 0022- “Optimized call center resource allocations can be determined by measures of efficiency, proficiency, cost-effectiveness, and/or combinations thereof, among other criterion”, para 0045).
Regarding claim 3, Guerrero discloses wherein the first expected performance and the second expected performance are based on customer satisfaction (para 0017).
Regarding claim 4, Guerrero discloses wherein the choice-based pairing strategy is a behavioral pairing strategy (para 0022-0023, 0026).
Regarding claim 5, Guerrero discloses wherein the changing increases the number of agents (para 0017, 0022 – can increase or decrease based on the call center performance model).
Regarding claim 6, Guerrero discloses wherein the changing decreases the number of agents (para 0017, 0022 – can increase or decrease based on the call center performance model).
Regarding claims 7 and 13, see rejection of claim 1.
Regarding claims 8 and 14, see rejection of claim 2.
Regarding claims 9 and 15, see rejection of claim 3.
Regarding claims 10 and 16, see rejection of claim 4.
Regarding claims 11 and 17, see rejection of claim 5.
Regarding claims 12 and 18, see rejection of claim 6.
Regarding claim 19, Guerrero discloses a system comprising: memory; and processing circuitry coupled to the memory, wherein the system is configured to: determine a function describing an expected performance of a contact center system staffed with a variable number of agents and using a choice-based pairing strategy (para 0022-0023, 0017, 0050); determine a net benefit or cost based on the function and on a value based on a cost of an agent (para 0022 – “Optimized call center resource allocations can be determined by measures of efficiency, proficiency, cost-effectiveness, and/or combinations thereof, among other criterion”; para 0045, 0049); and output a change in target agent staffing level based on the determining (para 0010, 0050 – “the best staffing solution can be utilized in allocating call center resource(s), as shown at 244”, para 0022- “call center resources (e.g., quantity, characteristics) can be set according to results 122 of the call center performance model”).
Regarding claim 20, Guerrero discloses wherein the choice-based pairing strategy is a behavioral pairing strategy (para 0022-0023, 0026).
Regarding claim 21, Guerrero discloses wherein the net benefit or cost is based on at least one of revenue and costs (para 0022 – “Optimized call center resource allocations can be determined by measures of efficiency, proficiency, cost-effectiveness, and/or combinations thereof, among other criterion”; para 0045, 0049).
Regarding claim 22, Guerrero discloses wherein the change increases an expected amount of time that the contact center spends in a high-choice L2 environment (para 0063-0064 – “find the least number of servers at any period t that can handle the workload imposed by the arrivals and that satisfies the quality of service constraints (e.g., set forth in an SLA)” - lower agents increases wait times; para 0017).
Regarding claim 23, Guerrero discloses wherein the net benefit or cost is based on customer satisfaction (0017-0018, para 0064).
Regarding claim 24, Guerrero discloses wherein the change increases an expected amount of time that the contact center spends in a high-choice L1 environment (para 0017 - “staffing a call center with an abundance of servers (e.g., customer service agents) so as to promptly take calls and minimize customer wait time in a queue can result in servers having unproductive idle time waiting for calls to arrive”).
Regarding claims 25 and 31, see rejection of claim 19.
Regarding claims 26 and 32, see rejection of claim 20.
Regarding claims 27 and 33, see rejection of claim 21.
Regarding claims 28 and 34, see rejection of claim 22.
Regarding claims 29 and 35, see rejection of claim 23.
Regarding claims 30 and 36, see rejection of claim 24.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/           Primary Examiner, Art Unit 2652